This was an action in mandamus to compel the excise board to make a levy for the salary and expenses of a meat inspector in Tulsa county.
Subsequent to the filing of the appeal in this court, a motion to dismiss was filed, stating that on the 22nd day of December, 1933, the plaintiffs in error fully obeyed and complied with the commands of said peremptory writ of mandamus so issued by the trial court, and that therefore the question has become moot.
A response to this motion to dismiss has been filed, in which it is admitted by the plaintiffs in error that the order of the trial court has been complied with, and in that response to the motion the plaintiffs in error state:
"That plaintiffs in error shall leave the question to the court as to whether or not it desires to retain said cause and jurisdiction for the purpose of determining the constitutionality of the act of the Legislature; the judgment of the trial court having been complied with by plaintiffs in error, there is no particular direct and concrete relief which can be granted to said plaintiffs in error by determining the case upon the merits."
The appeal having become moot, the cause is dismissed.